Exhibit 10.2
SUPERVALU INC.
FISCAL 2012 — 2014 MULTI-YEAR PERFORMANCE AWARD
UNDER THE 2007 STOCK PLAN
PERFORMANCE AWARD TERMS AND CONDITIONS
These Performance Award Terms and Conditions (the “T&C”) is between SUPERVALU
INC., a Delaware corporation (the “Company”), and you, the person named in the
attached Award Certificate who is an employee of the Company or one of its
Affiliates, pursuant to the Company’s 2007 Stock Plan (the “Plan”). This T&C is
effective as of the date of grant set forth in the attached Award Certificate
(the “Grant Date”). Capitalized terms that are used in this T&C, but are not
defined, shall have the meanings ascribed to them in the Plan.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and you hereby agree as follows:
1. Performance Award. The Company hereby grants to you, effective as of the
Grant Date, a Performance Award, subject to the terms and conditions of this
T&C, the attached Award Certificate and the Plan. Except as otherwise set forth
in this T&C, the amount to be paid to you, if any, (the “Payout Value”) shall be
equal to the increase in the Company’s market capitalization during the
Performance Period multiplied by the Award Percentage set forth in the attached
Award Certificate. For purposes of this Performance Award, the increase in the
Company’s market capitalization for the Performance Period shall be determined
by subtracting the Company’s F12 Market Capitalization from the F14 Market
Capitalization. Your Payout Value will be reviewed and approved by the Committee
administering the Plan following the end of the Performance Period, but no event
later than 120 days following the end of the Performance Period.
“F12 Market Capitalization” shall equal 212,200,000 (which represents the
approximate number of shares of Common Stock expected to be outstanding) times
$11.00, which represents the closing sales price for the Common Stock as of
April 21, 2011 as reported on the New York Stock Exchange rounded to the nearest
quarter of a dollar. For purposes of clarity, the expected number of shares to
be outstanding as of April 21, 2011 will not be adjusted to reflect the actual
number of shares outstanding as of April 21, 2011.
“F14 Market Capitalization” shall equal 212,200,000 times the average of the
closing sales prices for the Common Stock on the New York Stock Exchange (or, if
the Common Stock is not listed on the New York Stock Exchange, the principal
other market on which the Common Stock is then listed) for the twenty
(20) Trading Days following the public release of year-end financial results for
the fiscal year ending February 22, 2014 (“Fiscal Year 2014”), with such average
rounded to the nearest quarter of a dollar, provided, however, that such average
closing sales price shall be limited for purposes of this calculation to not
more than $36.00 per share, the sum of the closing sales price for the Common
Stock on the New York Stock Exchange on April 21, 2011 and $25.00.
For illustrative purposes only, if the closing sales price for the Common Stock
as of April 21, 2011 is $7.74, F12 Market Capitalization shall be calculated
using a price of $7.75. “Trading Day” means a day during which trading in
securities generally occurs on the New York Stock Exchange or, if the Common
Stock is not listed on the New York Stock Exchange, the principal other market
on which the Common Stock is then listed.
Notwithstanding the foregoing, if EBITDA (defined as the Company’s EBITDA
(earnings before interest, taxes, depreciation and amortization)) is equal to or
greater than $5.7 billion (“Target EBITDA”) for the three-year Performance
Period, as derived from the Company’s audited financial statements, you shall
receive the greater of the Payout Value and the Alternative Payout Value
specified on the attached Award Certificate.
Payment of the Payout Value or the Alternative Payout Value, if any, will be
made fifty percent (50%) in cash and fifty percent (50%) in Company common
stock, $1.00 par value (the “Common Stock”), at the time specified and as
otherwise set forth in Section 6 of this T&C.

 



--------------------------------------------------------------------------------



 



2. Rights with Respect to Common Stock. The Performance Award granted pursuant
to the Award Certificate does not and shall not give you any of the rights and
privileges of a holder of Common Stock.
3. Change in Control. Notwithstanding the provisions of Section 1 hereof, but
subject to the other terms and conditions of this T&C, upon the occurrence of a
Change in Control (as defined below) on or prior to the last day of the
Performance Period, then (i) the increase in market capitalization for purposes
of calculating the Payout Value will be determined by subtracting the Company’s
F12 Market Capitalization from the Company’s Change in Control Market
Capitalization, (ii) achievement of the Alternative Payout Value shall be
determined by prorating Target EBITDA for the number of full months completed
prior to the Change in Control, and if that amount is less than the actual
amount of EBITDA generated for the same period used for prorating Target EBITDA,
then the Alternate Payout Value will be earned, and (iii) the greater of the
Payout Value and the Alternative Payout Value as so calculated shall be paid at
the time specified in Section 6 hereof. For purposes hereof, the term “Change of
Control” means any of the following events:

  a)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;     b)   the consummation of any merger
or other business combination of the Company, sale or lease of all or
substantially all of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the stockholders of the Company and any trustee or fiduciary of any
Company employee benefit plan immediately prior to the Transaction own at least
sixty percent (60%) of the voting power, directly or indirectly, of (A) the
surviving corporation in any such merger or other business combination; (B) the
purchaser or lessee of the Company’s assets or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions;     c)   within any 24-month period, the persons who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
three-fourths of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has expressed an intent
to effect a Change in Control or engage in a proxy or other control contest); or
    d)   such other event or transaction as the Board shall determine
constitutes a Change in Control.

“Change in Control Market Capitalization” shall equal 212,200,000 times the
closing sales price for the Common Stock on the New York Stock Exchange (or, if
the Common Stock is not listed on the New York Stock Exchange, the principal
other market on which the Common Stock is then listed) as of the Trading Day
immediately prior to the Change in Control.
4. Forfeiture; Effect of Termination of Employment. If you cease to be an
employee of the Company or any of its Affiliates for any reason prior to the
date the Payout Value or the Alternative Payout Value is actually paid pursuant
to Section 1 or Section 3 hereof, then your rights under the Performance Award
shall be immediately and irrevocably forfeited. However, if you cease to be an
employee of the Company or any of its Affiliates for any reason prior the date
the Payout Value or the Alternative Payout Value is actually paid pursuant to
Section 1 or Section 3 hereof, the Committee administering the Plan will have

2



--------------------------------------------------------------------------------



 



discretion to determine whether any amount should be paid to you at the same
time other payments are made pursuant to Section 1 or Section 3 hereof.
The Performance Award shall not be affected by any change of your duties or
position or by a temporary leave of absence approved by the Company, so long as
you continue to be an employee of the Company or of an Affiliate.
5. Restrictions on Transfer. This Performance Award may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered by
you, and no attempt to transfer the Performance Award, whether voluntary or
involuntary, by operation of law or otherwise, shall entitle the transferee with
any interest or right in or with respect to the Performance Award.
6. Payment. After the amount of the Payout Value and the Alternative Payout
Value have been determined pursuant to Section 1 or Section 3 hereof, the
Company shall cause the Payout Value or the Alternative Payout Value, whichever
is greater, to be paid to you as follows: (i) cash in the amount equal to fifty
percent (50%) of the Payout Value or the Alternative Payout Value, less any
amount withheld to pay taxes pursuant to Section 7 hereof, and (ii) shares of
Common Stock with a Fair Market Value equal to fifty percent (50%) of the Payout
Value or the Alternative Payout Value, less any amount withheld to pay taxes
pursuant to Section 7 hereof. The Company will pay to you in cash the Fair
Market Value of any fractional share of Common Stock (less any amount withheld
to pay taxes). For purposes of this Section 6, the Fair Market Value of the
Common Stock shall be as of the date of payment. If the number of shares of
Common Stock to be issued to you is less than one hundred (100) shares, payment
shall be made one hundred percent (100%) in cash. Any payment made pursuant to
Section 1 hereof shall be made within a reasonable time following the
determination of the Payout Value and the Alternative Payout Value by the
Committee administering the Plan, but in no event later than one hundred and
twenty (120) calendar days after the end of the Performance Period. Any payment
made pursuant to Section 3 hereof shall be made at the time of the Change in
Control.
7. Taxes. You acknowledge that you are responsible for the payment of any
federal, state, local or other taxes that are required to be withheld by the
Company upon payment of the Payout Value or the Alternative Payout Value. In
order to satisfy any applicable federal, state, local or other taxes that are
required to be withheld, the Company shall withhold a portion of both the Common
Stock payment, and the cash payment to be delivered pursuant to Section 6 hereof
in the amount equal to the statutory minimum federal and state income tax
required to be withheld upon payment thereof. In order to comply with all
applicable federal or state income, social security, payroll, withholding or
other tax laws or regulations, the Company may take such action, and may require
you to take such action, as it deems appropriate to ensure that all applicable
federal or state income, social security, payroll, withholding or other taxes,
which are your sole and absolute responsibility, are withheld from you.
8. Adjustments. The Committee shall make equitable adjustments in the
calculation of the Payout Value to reflect unusual, extraordinary, nonrecurring
or other events occurring during the Performance Period that affect the
Company’s market capitalization, including the transfer, distribution, spin-off,
split-up or other disposition of property or assets for which the Company does
not receive fair value. The Committee shall make equitable adjustments in the
calculation of EBITDA to reflect unusual, extraordinary, nonrecurring or other
events occurring during the Performance Period that affect the Company’s EBITDA,
including changes in applicable accounting rules or principles, or in the
Company’s methods of accounting, , or such other factors as the Committee may
determine.
9. Severability. In the event that any portion of this T&C shall be held to be
invalid, the same shall not affect in any respect whatsoever the validity and
enforceability of the remainder of this T&C.
10. Interpretations. This T&C is subject in all respects to the Plan. A copy of
the Plan is available upon your request. In the event that any provision of this
T&C is inconsistent with the terms of the Plan, the terms and provisions of the
Plan shall govern. Any question of administration or interpretation arising
under this T&C shall be determined by the Committee administering the Plan, and
such determination shall be final, conclusive and binding upon all parties in
interest.
11. No Right to Employment. Nothing in this T&C or the Plan shall be construed
as giving you the right to be retained as an employee of the Company. In
addition, the Company may at any time dismiss you

3



--------------------------------------------------------------------------------



 



from employment, free from any liability or any claim under this T&C, unless
otherwise expressly provided in this T&C.
12. Compensation. Any compensation realized from the receipt or payment of the
Performance Award shall constitute a special long-term incentive payment to you
and whether or not it is taken into account as compensation in determining the
amount of any benefit under any retirement or other employee benefit plan of the
Company or any of its Affiliates will be determined solely under the terms of
those benefit plans.
13. Headings. Headings are given to the sections and subsections of this T&C
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this T&C or any provision hereof.
14. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this T&C and the attached Award Certificate.
15. Notice. For purpose of this Award T&C, notices and all other communications
provided for in Award T&C or contemplated hereby either shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:
P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary
and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

4